     Case 1:19-cv-03040-SAB    ECF No. 82   filed 06/03/19   PageID.2594 Page 1 of 4



 1
 2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
 3                                                             EASTERN DISTRICT OF WASHINGTON


 4                                                              Jun 03, 2019
 5                                                                  SEAN F. MCAVOY, CLERK



 6                       UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 STATE OF WASHINGTON,                         No. 1:19-cv-03040-SAB
10        Plaintiff,
11        v.
12 ALEX M. AZAR II, in his official
13 capacity as Secretary of the United States
14 Department of Health and Human
15 Services; and UNITED STATES                  ORDER DENYING
16 DEPARTMENT OF HEALTH AND                     DEFENDANTS’ MOTION TO
17 HUMAN SERVICES,                              STAY PRELIMINARY
18        Defendants.                           INJUNCTION PENDING
19                                              APPEAL
20 NATIONAL FAMILY PLANNING &
21 REPRODUCTIVE HEALTH
22 ASSOCIATION, FEMINIST WOMEN’S
23 HEALTH CENTER, DEBORAH OYER,
24 M.D., and TERESA GALL, F.N.P.,
25        Plaintiffs,
26        v.
27 ALEX M. AZAR II, in his official capacity
28 as Secretary of the United States

     ORDER DENYING DEFENDANTS’ MOTION TO STAY PRELIMINARY
     INJUNCTION PENDING APPEAL ~ 1
      Case 1:19-cv-03040-SAB     ECF No. 82     filed 06/03/19   PageID.2595 Page 2 of 4



 1
     Department of Health and Human
 2
     Services; UNITED STATES
 3
     DEPARTMENT OF HEALTH AND
 4
     HUMAN SERVICES, DIANE FOLEY,
 5
     M.D., in her official capacity as Deputy
 6
     Assistant Secretary for Population Affairs,
 7
     and OFFICE OF POPULATION
 8
     AFFAIRS,
 9
           Defendants.
10
11
           Before the Court is Defendant’s Motion to Stay Preliminary Injunction
12
     Pending Appeal, ECF No. 58. The motion was heard without oral argument.
13
            Defendants ask the Court to stay the Court’s Order granting Plaintiffs’
14
     Motions for Preliminary Injunction, ECF No. 54, entered on April 25, 2019. The
15
     Order enjoins Defendants from implementing or enforcing in any way the Final
16
     Rule published on March 2019 on a nationwide basis. In essence, Defendants are
17
     asking the Court to reconsider its earlier ruling and permit the Final Rule to go
18
     into effect. See Nken v. Holder, 556 U.S. 418, 428 (2009) (“…a stay operates upon
19
     the judicial proceeding itself. It does so either by halting or postponing some
20
     portion of the proceeding, or by temporarily divesting an order of
21
     enforceability.”).
22
           Recently, the Ninth Circuit was facing this same issue when a district court
23
     issued a TRO and the United States asked it to say the TRO pending appeal. See
24
     East Bay Sanctuary Covenant v. Trump, 909 F.3d 1219 (9th Cir. 2018). There, the
25
     Circuit set forth the approach courts should use in determining whether to grant a
26
   stay pending appeal:
27       A stay is an ‘intrusion into the ordinary processes of administration
28       and judicial review,’ and accordingly ‘is not a matter of right, even if

     ORDER DENYING DEFENDANTS’ MOTION TO STAY PRELIMINARY
     INJUNCTION PENDING APPEAL ~ 2
          Case 1:19-cv-03040-SAB   ECF No. 82    filed 06/03/19   PageID.2596 Page 3 of 4



 1           irreparable injury might otherwise result to the appellant.’” Nken,
 2           556 U.S. at 427 (2009) (citations omitted). “It is instead ‘an exercise
             of judicial discretion,’ and ‘the propriety of its issue is dependent
 3           upon the circumstances of the particular case.’” Id. at 433 (internal
 4           alteration omitted) (quoting Virginian Ry. Co. v. United States, 272
             U.S. 658, 672–73 (1926)). “The party requesting a stay bears the
 5           burden of showing that the circumstances justify an exercise of that
 6           discretion,” and our analysis is guided by four factors:
                     (1) whether the stay applicant has made a strong
 7                   showing that he is likely to succeed on the merits; (2)
 8                   whether the applicant will be irreparably injured absent
                     a stay; (3) whether issuance of the stay will
 9
                     substantially injure the other parties interested in the
10                   proceeding; and (4) where the public interest lies.
11           Id. at 433–34 (quoting Hilton v. Braunskill, 481 U.S. 770, 776
             (1987)). “The first two factors . . . are the most critical,” and the
12           “mere possibility” of success or irreparable injury is insufficient to
13           satisfy them. Id. at 434 (internal quotation marks omitted).
     Id. at 1245-46.
14
              The Court considers the final two factors after it concludes an
15
     applicant satisfies the first two. Id. at 1236.
16
              Given that the Court has already considered these factors when it granted
17
     Plaintiffs’ Motions for Preliminary Injunction and concluded it is Plaintiffs, not
18
     Defendants, that have a likelihood of success on the merits, and Plaintiffs, not
19
     Defendants, that would suffer irreparable harm if the preliminary injunction was
20
     not granted, the Court finds that Defendants have not met their burden of showing
21
     that a stay in this matter would be appropriate.
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

     ORDER DENYING DEFENDANTS’ MOTION TO STAY PRELIMINARY
     INJUNCTION PENDING APPEAL ~ 3
     Case 1:19-cv-03040-SAB   ECF No. 82   filed 06/03/19   PageID.2597 Page 4 of 4



 1       Accordingly, IT IS HEREBY ORDERED:
 2        1.    Defendant’s Motion to Stay Preliminary Injunction Pending Appeal,
 3 ECF No. 58, is DENIED.
 4       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 5 and forward copies to counsel.
 6       DATED this 3rd day of June 2019.
 7
 8
 9
10
11
12
13                                            Stanley A. Bastian
14                                         United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING DEFENDANTS’ MOTION TO STAY PRELIMINARY
     INJUNCTION PENDING APPEAL ~ 4
